Case 3:19-bk-07235   Doc 100    Filed 05/18/21 Entered 05/18/21 14:13:39   Desc Main
                               Document      Page 1 of 6
Case 3:19-bk-07235   Doc 100    Filed 05/18/21 Entered 05/18/21 14:13:39   Desc Main
                               Document      Page 2 of 6
Case 3:19-bk-07235   Doc 100    Filed 05/18/21 Entered 05/18/21 14:13:39   Desc Main
                               Document      Page 3 of 6
Case 3:19-bk-07235   Doc 100    Filed 05/18/21 Entered 05/18/21 14:13:39   Desc Main
                               Document      Page 4 of 6
Case 3:19-bk-07235   Doc 100    Filed 05/18/21 Entered 05/18/21 14:13:39   Desc Main
                               Document      Page 5 of 6
Case 3:19-bk-07235   Doc 100    Filed 05/18/21 Entered 05/18/21 14:13:39   Desc Main
                               Document      Page 6 of 6
